Case: 1:18-Cv-08004 Document #: 1 Filed: 12/05/18 Page 1 of 5 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL
COUNCIL OF CARPENTERS PENSION FUND,
TRUSTEES OF THE CHICAGO REGIONAL
COUNCIL OF CARPENTERS WELFARE FUND,
TRUSTEES OF THE CHICAGO REGIONAL
COUNCIL OF CARPENTERS SUPPLEMENTAL
RETIREMENT FUND, and TRUSTEES OF TI-IE
CHICAGO REGIONAL COUNCIL OF
CARPENTERS APPRENTICE TRAINING FUND,
CIVIL ACTION
Plaintiffs,

4 UNIQUE CASEWORK INSTALLATIONS, INC.,
and

PATRICIA DAVIS,

\_/\/V\/\_/\/\/\_/VV\_/\/\/VV\_/\_/\_/\_/\_/

Defendants.

COMPLAINT

Plaintiffs, Trustees Of the Chicago Regional Couneil Of Carpenters Pension Fund,
et al., by their attorney, David Whitfield, complain Of the Defendants, Unique Casework

Installations, Inc., and Patricia Davis, as follOWs:

1. This action arises under Section 502 Of the Ernployee Retirement Income
Security Act ("ERISA")(29 U.S.C. §§1132, 1145), and Section 301(a) Of the Labor
Management Relations Act Of 1947 ("LMRA"), as amended 29 U.S.C. § 185(a), and the
Illinois Wage Payment and Collection Act ("Wage Act").` 820 ILCS 115/1, et seq,.

1

 

Case: 1:18-Cv-08004 Document #: 1 Filed: 12/05/18 Page 2 of 5 Page|D #:2

]urisdiction is founded on the existence of questions arising there under, or under 28

U.s.c §1367.

2. The Chicago Regional Council of Carpenters Pension Fund, the Chicago
Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of
Carpenters Supplemental Retirement Fund, and the Chicago Regional Council of
Carpenters Apprentice Training Fund ("Trust Funds") receive contributions from
numerous employers pursuant to Collective Bargaining Agreements between the
employers and the Chicago Regional Council of Carpenters ("Union"), and therefore,
are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie Street, Chicago, lllinois and Venue is proper in the Northern District of lllinois.

3. Unique Caseworl< Installations, lnc. is an employer engaged in an
industry affecting commerce that entered into agreements requiring Unique Caseworl<
Installations, Inc. to pay fringe benefit contributions to the Trust Funds and to remit

dues deducted from its employees' Wages.

4. Unique Caseworl< lnstallations, Inc. is required to pay liquidated
damages, interest, reasonable attorney fees, court costs, and other reasonable amounts

incurred in the collection process.

5. Unique Caseworl< Installations, Inc. must submit a monthly contribution
report listing the hours Worl<ed by its carpenter employees, and the fringe benefit
contributions owed to the Trust Funds. Unique Caseworl< Installations, lnc. must also
submit payment of the corresponding fringe benefit contributions listed on its monthly

contribution report to the Trust Funds.

6. Unique Caseworl< Installations, Inc. breached the provisions of the

Collective Bargaining Agreements and the Trust Agreements by failing to submit

 

Case: 1:18-Cv-08004 Document #: 1 Filed: 12/05/18 Page 3 of 5 Page|D #:3

payment of August 2018, September 2018, and October 2018 fringe benefit contributions
in the amount of $103,214.52.

7. Unique Caseworl< Installations, Inc. failed to submit liquidated damages
resulting from both untimely paid, and unpaid, fringe benefit contributions for the

months of ]uly 2018, August 2018, September 2018, and October 2018.

8. Unique Caseworl< Installations, lnc. breached the provisions of the
Collective Bargaining Agreements and the Trust Agreements by failing to submit Union
dues withheld from its employees’ wages in the amount of $4,762.44 for the months of

September 2018 and October 2018.

9. At all times material herein, there was in effect the 1llinois Wage Payment

and Collection Act ("Wage Act"), 8201LCS 115/1, et seq.
10. Patricia Davis is an officer of Unique Caseworl< Installations, Inc.

11. Patricia Davis knowingly permitted and willfully refused to remit Union

dues on behalf of its carpenter employees in violation of the Wage Act, 820 ILCS 115/14.

12. Section 13 of the Wage Act provides that "any officers of a corporation or
agents of an employer who knowingly permit such employer to violate the provisions
of this Act shall be deemed to be the employers of the employees of the corporation, 820
ILCS 115/13.

13. Defendant, Patricia Davis, is an employer within the meaning of the Wage

Act.

14. Defendant, Patricia Davis, deducted Union dues from Unique Caseworl<
lnstallations, lnc.’s carpenter employees’ wages and failed to remit that money to the

Trust Funds.

15. The Union dues are wages as defined by Section 2 of the Illinois Wage

3

 

Case: 1:18-Cv-08004 Document #: 1 Filed: 12/05/18 Page 4 of 5 Page|D #:4

and Payment Collection Act, which have been assigned by the carpenter employees to

the Union, 820 ILCS 115/2.
16. This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1367.

17 . Patricia Davis is personally liable for Union dues withheld from Unique
Caseworl< lnstallations, lnc.'s carpenter employees’ wages in the amount of $4,762.44

for the months of September 2018 and October 2018.

18. Plaintiffs have complied with all conditions precedent in bringing this

suit.

19. Plaintiffs have been required to employ the undersigned attorneys to

collect the monies that may be found to be due and owing from the Defendants.

20. Defendants are obligated to pay the attorney fees and court costs incurred

by the Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D).

21. Pursuant to 29 U.S.C. §1132(g)(2)(B), the Plaintiffs are entitled to interest

on any monies that may be found to be due and owing from the Defendants.

22. Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:
a) double interest on the unpaid contributions; or

b) interest plus liquidated damages provided for under the
Trust Agreements not in excess of 20% of amount that is
due.

22. Pursuant to the Trust Agreements, Plaintiffs are entitled to liquidated

damages at the rate of 1.5% compounded monthly.

WHEREFORE, Plaintiffs pray:

a) That the Unique Caseworl< lnstallations, Inc. be ordered to pay $4,762.44
in Union dues withheld from its carpenter employees’ wages during the
months of September 2018 and October 2018.

4

 

Case: 1:18-Cv-08004 Document #: 1 Filed: 12/05/18 Page 5 of 5 Page|D #:5

b) That the Unique Caseworl< lnstallations, lnc. be ordered to paid
$103,214.52 in fringe benefits contributions for the months of August 2018,
September 2018, and October 2018.

c) That the Unique Caseworl< lnstallations, lnc. be ordered to pay liquidated
damages pursuant to the Trust Agreements.

d) That the Unique Caseworl< Installations, lnc. be ordered to pay interest on
the amount that is due pursuant to 29 U.S.C. §1132 (g)(2)(B).

e) That the Unique Caseworl< lnstallations, Inc. be ordered to pay interest or
liquidated damages on the amount that is due pursuant to 29 U.S.C. §1132

(s)(Z)(C)~
f) That the Unique Caseworl< Installations, lnc. be ordered to pay the

reasonable attorney‘s fees and costs incurred by the Plaintiffs pursuant to
the Trust Agreements, and 29 U.S.C. §1132 (g)(2)(D).

g) That Patricia Davis be ordered to pay $4,762.44 in Union dues withheld
from Unique Caseworl<s Installations, lnc.’s carpenter employees' wages
during the months of September 2018 and October 2018.

h) That Plaintiffs have such other and further relief as by the Court may be

deemed just and equitable all at the Defendants’ costs pursuant to 29
U.S.C. §1132(g)(2)(E).

By: [s[ David Whitfield
Attorney for Plaintiffs
David Whitfield
l\/chann, I<etterman &; Rioux
111 East Wacl<er Drive, Suite 2600
Chicago, IL 60601
T: (312) 251-9700 F: (312) 251-9701

 

